Page, J.
This action was brought to recover- the value of goods ■ stolen from the room of the plaintiff which she had hired from the defendant. Judgment was given on the theory that the defendant was liable, as an innkeeper. The defendant kept a furnished room house at 116 West Eleventh street. She lived in the basement with her family and rented the other rooms in the house by the week. Ho meals were served. The plaintiff hired a room on the second floor, a window of which .opened upon the roof of an extension from which a person could easily enter plaintiff’s room. In February, 1911, plaintiff was absent from this room from Saturday afternoon until Sunday night. On leaving she testified that she locked her door and placed the key in a drawer in a table in the lower hall, where she had been instructed to leave it. She was not positive that she closed the window in her room'. When she returned her wearing apparel and personal belongings had. been taken. From these *540facts it .is very clear that, the relation that existed was not that of innkeeper and guest. A lodging-house keeper is only liable for negligence; that is, for a failure to exercise such care as a reasonably prudent person would exercise over his own property. Willard v. Reinhardt, 2 E. D. Smith, 148; Siegman v. Keeler, 4 Misc. Rep. 528; Gilbert v. Williams, 107 N. Y. Supp. 715.
There is no allegation of negligence in the complaint, and if there were there is not evidence sufficient to sustain such a cause of action.
The judgment is therefore reversed, with costs,. and the plaintiff’s complaint dismissed, with costs.
Seabury and Lehman, JJ., concur.'
Judgment reversed, with costs, and complaint dismissed, with costs.